EXHIBIT 10.3


Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




COLLECTIVE RESOLUTION MEMORANDUM OF UNDERSTANDING


This COLLECTIVE RESOLUTION MEMORANDUM OF UNDERSTANDING (“MOU”), dated as of
August 1, 2017 (“Effective Date”), is by and between The Boeing Company
(“Boeing”), a Delaware corporation, and Spirit Aerosystems, Inc. (“Spirit”), a
Delaware corporation. Boeing and Spirit sometimes are referred to herein
individually as a “Party” and collectively as the “Parties”.


RECITALS
A.
The Parties have been in discussions regarding pricing and other terms and
conditions pertaining to the 737NG, 737 MAX -7, -8, and -9, 747, 767, 777, and
787 programs (the “Programs”).



B.
The Parties wish to memorialize their agreement on these matters in this MOU,
subject to negotiation and execution of definitive documentation reflecting the
terms set forth below.



AGREEMENT


The Parties agree as follows:


1.
Capitalized terms. Capitalized terms used and not otherwise defined in this MOU
will have the meanings ascribed thereto in SBP MS-65530-0016 (“Sustaining SBP”),
SBP MS-65530-0019 (“787 SBP”), GTA BCA-65530-0016 (“Sustaining GTA”), GTA
BCA-65520-0032 (“787 GTA), AA-65530-0010, 787 Interim Price Agreement MOA,
AA-65520-0026, as applicable (collectively, the “Contracts”).



2.
Definitive Documentation. The Parties will negotiate and execute in good faith
on or before September 29, 2017 such amendments to the Contracts and other
agreements (the “Definitive Documentation”) as are necessary or desirable to
implement the terms and conditions set forth in this agreement. The Definitive
Documentation will supersede this MOU in its entirety.



3.
Payment Terms. Payment terms from Boeing to Spirit are [*****] for the Contracts
effective no later than [*****] except as otherwise stated herein. Spirit will
take commercially reasonable efforts to have supplier financing in place by
[*****]. Should the Parties enter into an interim pricing period, payment terms
[*****] remain in effect during interim pricing period, beginning [*****], while
the Parties negotiate follow-up pricing.



4.
787 Pricing and Other Terms and Conditions.



The only adjustment made to the price previously paid for 787 line units [*****]
will be a payment by Spirit to Boeing for the net amount of [*****]. This
payment will be made within [*****] days following execution of the Definitive
Documentation. [*****]




Page 1 of 7

--------------------------------------------------------------------------------

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




a)
The 787 SBP Attachment 1 pricing for the applicable line units is set forth in
Table 1 below:



Table 1


787 Pricing
Minor Model
LN 501 to [*****]
LN [*****]
LN [*****] to 1405
787-8
[*****]
[*****]
[*****]
787-9
[*****]
[*****]
[*****]
787-10
[*****]
[*****]
[*****]



b)
The pricing set forth in Table 1 is based upon the configuration of the
applicable shipset as of July 1, 2017.



c)
Pricing for line units 1406 and beyond will be negotiated by the Parties, and
the Parties will begin negotiating twenty-four (24) months prior to the
scheduled delivery date for line unit 1405.



d)
[*****]



e)
The [*****] in 787 SBP Attachment 27 Section II.A will be amended to provide
[*****] for 787 line units [*****]. 787 SBP Attachment 27 Section II.A will be
updated to reflect 787 minor models -8, -9 and -10.

 
f)
Boeing will assist Spirit regarding supply chain cost reduction opportunities on
the 787 program, including providing Engineering resources as enablement.



g)
Boeing will provide champion factory performance metrics for 787 section 48.



h)
Spirit will implement a 787 production rate of [*****] APM [*****] from when
Boeing directs such a production increase following execution of Definitive
Documentation. Boeing will pay Spirit [*****] within [*****] following issuance
of such direction to increase rate. Boeing will accelerate deliveries of Boeing
Furnished Material, also referred to as Partner Managed Inventory (“PMI”), as
reasonably necessary to support Spirit’s start of [*****] APM.



i)
For 787 PMI, the Parties will work together in good faith to implement a
scheduling and ordering method that aligns PMI delivery with the planned day of
consumption as reflected in Spirit’s internal Master Schedule. Boeing and Spirit
agree to work together to establish a mutually agreeable Supply Chain extract
from ERP for PMI data.













Page 2 of 7

--------------------------------------------------------------------------------

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




5.
737NG and 737 MAX-7, -8, and -9 Pricing and Other Terms and Conditions (excludes
P-8 Fuselage).



a)
The Recurring Shipset Price for the 737 NG and 737 MAX-7, -8, and -9 aircraft
from [*****] through December 31, 2022 is determined as set forth in Table 2
below. Annual discounts shall take effect for deliveries after January 1st of
each year. The discounts in Table 2 are not additive / cumulative and are tied
to achieving rate [*****] in [*****] and rate [*****] in [*****] and holding. In
the event Boeing does not achieve and hold rate [*****], the Table 2 [*****]
discount shall apply until Boeing does so. In the event Boeing achieves and
holds rate [*****] but does not achieve and hold rate [*****], the Table 2
[*****] discount shall apply until Boeing does so.

H: Base Unit Price for each respective 737 NG minor model as defined in
Sustaining SBP Attachment 1
A: Step down value from Table 2
B: Applicable [*****] Factor capped at [*****]
C: 737MAX -7, -8, -9 Baseline Delta price: [*****]
Table 2:
Program
[*****]
2017
2018
2019
2020
2021
2022
737 NG/MAX Annual Discount
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]

737 NG Recurring Shipset Price = [*****]
737 MAX-7, -8, -9 Recurring Shipset Price = [*****]
*P-8 Recurring Shipset Pricing (excluding Fuselage) = [*****]
*For clarity, P8 base prices are not impacted by this MOU. The inclusion of the
above statement is only for the purpose of showing that non-fuselage end items
are subject to [*****].


b)
Pricing for 737NG and 737MAX-7, -8, -9 beyond January 1, 2023 will be negotiated
by the Parties, and the Parties will begin negotiating twenty-four (24) months
prior to January 1, 2023.  Such pricing will take into account market dynamics,
productivity improvements and other cost reductions resulting from increases in
rate above [*****] APM, if Boeing is then producing at such rates.



If the Parties are unable to reach agreement on pricing before January 1, 2023,
Boeing will pay interim pricing from January 1, 2023 as follows: All pricing
terms and conditions for such 737 models shall continue to apply excluding the
Table 2 annual discounts set forth above.  During this interim period, the
annual discounts set forth in Table 2 above will no longer apply and will be
replaced as follows:






Page 3 of 7

--------------------------------------------------------------------------------

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




•
Rates at or above [*****] APM: [*****] discount (starting January 1, 2023); then
[*****] discount (starting [*****])

•
Rates from [*****] APM and less than [*****] APM: [*****] discount (starting
January 1, 2023); then [*****] discount (starting [*****])

•
Rates less than [*****] APM: [*****] discount (starting January 1, 2023)



For clarity, the applicable [*****] subject to the [*****] cap shall continue to
be in effect during the interim payment period, and the prices shall be
escalated or deescalated based on the indices set forth in SBP Section 4.1.1 as
modified herein.
In addition, Boeing will pay Spirit [*****] per year escalated or deescalated
according to the indices (including the weighting and timing of the indices)
provided in Sustaining SBP Section 4.1.1 as modified herein.  This payment shall
be made annually on [*****], starting the first year of interim pricing, or a
pro rata portion of this payment will be made on or about the date of
determination of pricing. These payments will not be subject to any
reconcilation or retroactive adjustment.
Notwithstanding the interim pricing set forth in this Section 5(b), the Parties
will use the dispute resolution process in Sustaining GTA Section 33.0 to
determine reasonable pricing if pricing is not agreed upon by December 31, 2023.
The applicable Party will reconcile the interim pricing set forth above in this
Section 5(b) with the determined pricing, and pay the applicable payment on or
about the date of determination of pricing.
c)
The transfer price of the [*****] provided by Boeing to Spirit pursuant to
Sustaining SBP Attachment 16 will be reduced by the values set forth above in
Section 5 (b) during the pricing period and during the interim pricing period if
follow on pricing is not agreed by January 1, 2023.



d)
The [*****] MAX delta price in Section 5(a) above reflects all changes through
MAX configuration IWS “[*****]”. All 737-8 changes after [*****] approved
through ATC will be negotiated collectively by [*****]. This delta price
excludes the Composite Inner Wall (CIW) price adjustment. The 737 MAX -10, -8200
and other current and future Derivatives are excluded; the Parties will
negotiate a delta price separately for the MAX -10 based on the agreed-to MAX -9
configuration and price and the MAX -8200 based on the agreed-to MAX -8
configuration and price.



e)
The Parties will reconcile the pricing set forth above in this Section 5 with
the interim pricing paid by Boeing to Spirit for 737NG and 737 MAX-8 shipsets
between [*****] through execution of the Definitive Documentation. The
applicable Parties will make applicable payments within [*****] following
execution of the Definitive Documentation.



f)
[*****]











Page 4 of 7

--------------------------------------------------------------------------------

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




g)
[*****]



h)
Upon execution of the Definitive Documentation, Spirit will increase its
production rate on the 737 program to [*****] and then [*****] APM in accordance
with Boeing’s direction and in accordance with Sustaining SBP Section 7.5.



6.
747, 767 (excluding Tanker), and 777 Pricing.



a)
The Recurring Shipset Price for the 747, 767, and 777 aircraft from [*****]
through December 31, 2022 is determined as set forth below.

H: Base Unit Price as defined in Sustaining SBP Attachment 1
B: Applicable [*****] Factor capped at [*****]
747 Recurring Shipset Price = [*****]
767 Recurring Shipset Price = [*****]
777 Recurring Shipset Price = [*****]
b)
The Recurring Shipset Price for unsold units calculated pursuant to Section 6(a)
above for 777-300 ER, 200LR, and 777 Freighter is reduced at the time of
delivery to Boeing by [*****], and not to exceed [*****] in the aggregate, for
the number of shipsets equal to the number of unsold aircraft as of the
Effective Date. Boeing to provide an initial skyline view of the unsold aircraft
to Spirit as of the Effective Date, to be updated semiannually. No price
reductions will occur prior to [*****].



c)
The Parties will reconcile the pricing set forth above with the interim pricing
paid by Boeing to Spirit for 747, 767, and 777 shipsets between [*****] through
execution of the Definitive Documentation. The applicable Party will make this
payment within [*****] following execution of the Definitive Documentation.



d)
777X is excluded from this MOU.



a)
Pricing for 747, 767 (excluding Tanker), and 777 beyond January 1, 2023 will be
negotiated by the Parties, and the Parties will begin negotiating twenty-four
(24) months prior to January 1, 2023.



b)
At the conclusion of the pricing period, interim pricing shall be determined
using the last buy pricing in 2022 as the baseline, and escalated or
de-escalated based on the indices set forth in Sustaining SBP Section 4.1.1 as
modified herein.



At such time as a subsequent pricing agreement has been achieved, the applicable
Party will reconcile interim pricing with the agreed-upon pricing and a
corresponding debit or credit as applicable will be made retroactive to the day
after the end of the Pricing Period.


7.
Labor Index. All references in the Sustaining SBP to BLS Labor Index [*****]
will be



Page 5 of 7

--------------------------------------------------------------------------------

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




amended to refer to BLS Labor Index [*****] (or its replacement).


8.
Material Index. All references in the Sustaining SBP to BLS Material Index
[*****] will be amended to refer to BLS Material Index [*****] (or its
replacement).



9.
Advanced Aerostructures. The Parties will study advanced aerostructures for
future generation aircraft. To be announced publicly on a mutually agreeable
basis.



10.
Supply Chain Strategy / Transfer of Work (TOW). Boeing will not unreasonably
withhold, condition, or delay approvals for Spirit TOW.



11.
[*****]



12.
Expiration. This MOU will automatically expire and be null and void from its
inception on September 29, 2017 if the Definitive Documentation has not then
been executed.



13.
Governing Law. This MOU will be governed by the laws of the state of Washington,
exclusive of Washington’s conflict of laws principles.



14.
Assignment. This MOU cannot be assigned in whole or in part without the prior
written consent of Boeing.



15.
No Admission of Liability; No Precedential Value. The Parties acknowledge that
this MOU reflects a compromise resolution by the Parties of certain claims and
that nothing contained in this MOU constitutes or will be construed as an
acknowledgement or admission of liability or absence of liability in any way on
the part of the Parties, each of which expressly denies any liability or
wrongdoing in connection with such claims, and the Parties agree not to issue
any public statement or comment to the contrary. The Parties agree that this MOU
and the























Page 6 of 7

--------------------------------------------------------------------------------

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




terms and conditions hereof, including without limitation the figures used to
reach all pricing and payment figures herein, will have no precedential value
and therefore will not be used in support or defense of any other claim arising
from the Parties’ contracts.


16.
Confidential Treatment. The information contained herein is confidential
business information. The Parties will limit the disclosure of this MOU’s
contents to employees with a need to know and who understand that they are not
to disclose its contents to any other person or entity without the prior written
consent of the other Party. Notwithstanding the above, the Parties may file this
agreement with the SEC, if legally required to do so, but must give the other
Party 24 hours advance notice and seek confidential treatment as appropriate
after providing such Party the opportunity to provide comments. Nothing in this
section shall prevent either Party from making reasonable disclosures during the
course of its earnings calls.



17.
Investigation. Each Party has made such investigation of the facts pertaining to
this MOU and of all the matters pertaining hereto as it deems necessary. Each
Party has read this MOU and understands its contents.



18.
Interpretation. Each Party has had the opportunity to draft, review, and edit
this MOU. Accordingly, no presumption for or against either Party arising out of
drafting all or any part of this MOU will be applied in any action relating to
or arising from this MOU; and the Parties hereby waive the benefit of any
statute or common law rule providing that in cases of uncertainty language of a
contract should be interpreted against the Party who caused the uncertainty to
exist.



EXECUTED as of the Effective Date by the duly authorized representatives of the
Parties.






BOEING
SELLER
.
 
 
The Boeing Company    
Spirit AeroSystems, Inc.


Boeing Commercial Airplanes


 
 
 
/s/ Peter Johnson
/s/ Thomas C. Gentile III 


 
 
Name:    Peter Johnson    
Name: Thomas C. Gentile III


Title: Director Supplier Management    
Title: President and Chief Executive Officer


Date: 1 August 2017
Date: 1 August 2017







Page 7 of 7